DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive. 
After carefully consideration, the amended claim 1 includes “if it is determined based on the list of processes executable in the device that the image analysis processing cannot be completed by the device, controlling such that the image analysis processing is executed by both of the image capturing apparatus and the device or by the image capturing apparatus”. The Examiner realized that the amended claim 1 can be address as “if it is determined based on the list of processes executable in the device that the image analysis processing cannot be completed by the device, controlling such that the image analysis processing is executed by the image capturing apparatus”. Therefore, the amended claim 1 is still rejected as address below. 
The Examiner apologizes for any inconvenience. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-12 and 16-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (“Schultz”, US 2008/0007624).

Regarding claim 1, Schultz discloses an image processing system comprising an image capturing apparatus (110) and a device (108), 
wherein the image capturing apparatus including a mounting part capable of attaching/detaching the device (Schultz: see fig. 1A, in which smart camera 110 includes a mounting part capable of attaching/detaching the function modules 108) comprises: 
one or more processors (Schultz: see figs. 1D, 4B and par. [0061], a functional unit 106 is a processor); and 
one or more memories (Schultz: see par. [0061]) storing executable instructions which, when executed by the one or more processors (Schultz: see par. [0061]), cause the image capturing apparatus (110) to perform operations including:
capturing an image (Schultz: see fig. 1A and par. [0044], wherein the smart camera 110 acquires an image); 
obtaining an execution instruction of image analysis processing for the image (Schultz: see pars. [0044], [0049], [061], wherein the smart camera 110 obtains an execution instruction of image processing analysis on an acquired image, pattern recognition);
determining, based on a list of processes executable in a device mounted in the mounting part, whether the device is able to execute the image analysis processing for an image captured by the image capturing apparatus (Schultz: see pars. [0049], [0061], [0080], the smart camera 110 determines, based on a list of processes executable in the function module 108 such as pattern recognition, whether the function module 108 is able to execute pattern recognition for an image captured by the smart camera 110); and 
if it is determined based on the list of processes executable in the device that the image analysis processing can be completed by the device, controlling such that the image analysis processing is executed by the device (Schultz: see pars. [0049], [0055], [0061], [0080], noted that a functional unit 106 of the smart camera 100 controlling, if it is determined based on additional functions executable in the function module 108 such as pattern recognition which can be completed by the function module 108, the function module 108 performs additional functions such as pattern recognition), and if it is determined based on the list of processes executable in  the device that the image analysis processing cannot be completed by the device, controlling such that the image analysis processing is executed by the image capturing apparatus (Schultz: see pars. [0055], [0061], and if it is determined based on the list of processes executable in the device such as pattern recognition, network communications; and converting the analog video signal into a digital image cannot be completed by the function module 108, then the smart camera 110 executes converting the analog video signal into a digital image), 
wherein more than half of the device can be inserted into the image capturing apparatus (Schultz: see figs. 2B, 3 and par. [0094], wherein more than haft of the function module can be inserted into the smart camera 110), and 
wherein the device comprises a programmable circuit to execute the image analysis processing (Schultz: see par. [0058], the function module 108 performs all of the desired image processing function and computer system 105 may not be necessary during operation of the system, therefore, the function module should include a programmable circuit to execute the image processing function).

Regarding claim 4, Schultz discloses the system according to claim 1, wherein the image analysis processing is performed cooperatively by the image capturing apparatus and the device (Schultz: see pars. [0049], [0055], [0061], [0069], [0080], in which the image analysis processing includes acquiring an analog video signal, A/D converters, pattern recognition, network communication performed by the smart camera 110 and the function module 108).

Regarding claim 7, Schultz discloses the system according to claim 1, wherein if processing performance of the image analysis processing by the image capturing apparatus cannot be satisfied with a target volume of the processing performance, the image analysis processing is performed by the device (Schultz: see pars. [0049], [0061], [0069] [0080], if processing performance of the image analysis processing by the smart camera 110 cannot be satisfied with a target volume of the processing performance such as pattern recognition, network communications, the pattern recognition/network communications is performed by the function module 108), and 
wherein processing performance of the image analysis processing by the image capturing apparatus can be satisfied with a target volume of the processing performance, the image analysis processing is performed by the image capturing apparatus (Schultz: see pars. [0049], [0055], [0061], [0069], [0080], in which the image analysis processing including A/D converters as a target volume of the processing performance is satisfied by the smart camera 110, the smart camera 100 performs A/D converters).

Regarding claim 8, Schultz discloses the apparatus according to claim 7, wherein the target volume of the processing performance is set in advance in accordance with the image analysis processing to be executed (Schultz: see pars. [0061], wherein the target volume of the processing performance such as pattern recognition/network communications, A/D converters is set in advance in accordance of the image analysis processing to be executed).

Regarding claim 9, Schultz discloses the system according to claim 7, wherein the target volume of the processing performance is set by a user for the image analysis processing to be executed (Schultz: see pars. [0026], [0049], [0061], wherein the function module may be programmable by a user to perform any of a variety of function such as image processing, pattern recognition, network communications …).

Regarding claim 10, Schultz discloses the system according to claim 1, wherein if the device mounted in the mounting part has a plurality of processing functions for performing the image analysis processing, the image analysis processing is performed by using at least one of the plurality of processing functions (Schultz: see pars. [0061]-[0062], if the function modules 108 mounted in the mounting part has a plurality of processing functions such as pattern recognition/network communications for performing the image analysis processing, the image analysis processing is performed by using at least one of the plurality of processing functions of the function modules 108 such as pattern recognition).

Regarding claim 11, Schultz discloses the system according to claim 1, wherein the image capturing apparatus determines which of the image capturing apparatus and the device performs the image analysis processing based on a processing load of the image capturing apparatus (Schultz: see pars. [0044], [0049], [0061], [0069], [0080], in which the smart camera 110 determines that the smart camera 110 or the function module 108 performs each operation respectively).

Regarding claim 12, Schultz discloses the system according to claim 1, wherein the image capturing apparatus determines which of the image capturing apparatus and the device performs the image analysis processing based on an environment of image capturing by the image capturing apparatus (Schultz: see par. [0065], in which the smart camera 110 determines the temperature signal obtained by the function module 108 and the smart camera 110 generates an image based on temperature of the environment).

Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 17, claim 17 recites the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable storage medium is found in par. [0061] of Schultz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624) in view of Watanabe et al. (“Watanabe”, US 2018/0262679).

Regarding claim 13, Schultz discloses the system according to claim 1, wherein the device includes a function capable of performing image processing (Schultz: see par. [0061], wherein the function module 108 includes a function capable of performing image processing), and 
upon determining to use the device, setting data is set for the function capable of performing image processing to execute the image analysis processing (Schultz: see par. [0061], upon determining to use the function module 108, setting data is set for the function capable of performing image processing to execute the image analysis processing. More clearly, whenever the function module 108 can perform image processing, there should have a setting data for the function module 108 to be able to perform image processing).
Schultz does not disclose that the image processing includes function of rewriting processing contents. 
However, Watanabe teaches that the image processing includes function of rewriting processing contents (Watanabe: see fig. 5 and par. [0083], noted that the rewriting part 254 writes the image processing programs 131 to their storage destinations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary reference to include a function of rewriting processing content in the image processing.
One would have been motivated to provide different processing contents offered by the rewriting part. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624) in view of Watanabe et al. (“Watanabe”, US 2018/0262679) and further in view of Han et al. (“Han”, US 2019/0268536).

Regarding claim 14, Schultz and Watanabe disclose the system according to claim 13, wherein the image capturing apparatus reads out and obtains the information of the result from the device (Schultz: see par. [0062], wherein the smart camera 110 reads out and obtains the information of the results from the function module 108).
Watanabe further teaches that the device stores the setting data (Watanabe: see fig. 5 and par. [0083], wherein an image processing device stores the image processing programs 131). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary references to include storing the setting data.
One would have been motivated to provide the setting data stored for further processing when the system needs to access the previous setting data. 
Schultz and Watanabe do not explicitly disclose that the device stores information of a result of the image analysis processing.
However, Han teaches that the device stores information of a result of the image analysis processing (Han: see fig. 4 and par. [0089], wherein the external electronic device 301 stores an image corrected in the memory 470).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of primary references to include storing a result in a device. 
One would have been motivated to provide alternative form of storage for the result. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624).

Regarding claim 18, Schultz discloses the system according to claim 1.
Schultz does not disclose that the image analysis processing is face detection processing.
The Examiner takes Official Notice that the image analysis processing including face detection processing is well known in the art.
Therefore, it would have been obvious of one of ordinary skill in the art to incorporate face detection processing into Schultz’s system. The rational/motivation to do so is to detect the face in the image data. 

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697      


/LIN YE/Supervisory Patent Examiner, Art Unit 2697